Filed 1/29/14 In re J.F. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.F., a Person Coming Under the                                B251159
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK88219)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

P.G.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Anthony
Trendacosta, Commissioner. Affirmed.
         Rich Pfeiffer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
Navid Nakhjavani, Deputy County Counsel for Plaintiff and Respondent.
                                     INTRODUCTION
         P.G. (mother) filed a Welfare and Institutions Code section 3881 petition seeking
to have J.F., her four-year-old, placed with her or to grant her further family reunification
services with unmonitored visitation. The juvenile court denied the petition and
terminated mother’s parental rights to J.F. pursuant to section 366.26.2 Mother appeals,
and we affirm.


                                      BACKGROUND
         In April 2010, J.F. came to the attention of the Department of Children and Family
Services (Department) when it received a report that mother would sit in a car with the
windows rolled up smoking marijuana while J.F. sat in the back seat. Shortly thereafter,
mother tested positive for cannabinoids. In August 2010, mother signed a voluntary
family maintenance case plan pursuant to which she agreed to participate in parenting
education and individual counseling to address case issues and domestic violence, and to
submit to random drug and alcohol testing. If mother missed a drug test or tested positive
for drugs, she was to enroll in a drug treatment program.
         In late September and early November 2010, mother was observed to have bruises
on her legs and arms. The bruises appeared as though mother had been struck. Mother
denied that the bruises resulted from domestic violence, and stated that she had fallen
from a bicycle. Later, mother admitted that she and her boyfriend, Eli M., had engaged
in some “rough play.” Mother said that the bruises were “not a big problem.”



1        All statutory citations are to the Welfare and Institutions Code unless otherwise
noted.

2       In the introduction to mother’s opening brief, mother states that she is appealing
from the juvenile court’s order denying her section 388 petition and its order terminating
her parental rights pursuant to section 366.26. The argument section of mother’s opening
brief is devoted exclusively to mother’s claim that the juvenile court erred in denying her
section 388 petition. Mother’s brief makes no specific argument that the juvenile court
erred in terminating her parental rights pursuant to section 366.26.

                                               2
       In March 2011, the Department received a second referral concerning J.F. The
report alleged that Eli M. struck mother’s face, bruising her eye. Mother told the
Department that Eli M. struck her during an argument at Universal Studios. The
Department’s concern about domestic violence was “mitigated” because mother and Eli
M. terminated their relation and had no contact with each other. Mother stated that she
and J.F. moved in with the maternal grandparents.
       In May 2011, the Department received a third referral concerning J.F. The report
alleged that mother was in her bedroom smoking marijuana with her friends with J.F.
present. Maternal grandmother reported that mother became very upset with her and hit
and pushed her while she held J.F. According to maternal grandmother, two weeks prior,
mother hit and pushed maternal grandfather in J.F.’s presence.
       A social worker interviewed mother in connection with the May 2011 referral.
Mother denied using marijuana. She admitted that she punched maternal grandmother
and maternal grandfather. Mother stated that during the incident, maternal grandfather
slapped her face in J.F.’s presence. Although she no longer lived with Eli M., mother
continued to have a relationship with him. Mother said that she, and not Eli M., was the
abuser and aggressor in the relationship.
       A team decision making meeting was held to address the Department’s safety
concerns. Because maternal grandmother did not want mother to live with her, mother
had no place to stay. Mother agreed to allow J.F. to stay with maternal grandmother until
she found a place she and J.F. could live.
       In June 2011, the Department received a fourth referral concerning J.F. Maternal
grandfather was alleged to have engaged in a physical altercation with Eli M. in J.F.’s
presence after maternal grandfather found out mother was pregnant. Maternal
grandmother reported that mother continued to be aggressive towards her and maternal
grandfather. She said that even though mother stayed with J.F. all day, J.F. “jumped a
lot” and was scared at night. Mother admitted Eli M. had hit maternal grandfather in
J.F.’s presence, that she was pregnant, and that Eli M. was her unborn child’s father.
When mother became verbally aggressive toward the social worker, the interview ended.

                                             3
        In its Detention Report, the Department stated that J.F.’s father, Orlando F., was in
prison for a 2009 physical attack on mother, which took place in J.F.’s presence. During
the period between mother’s positive drug test for cannabinoids in April 2010 and April
2011, mother was scheduled to take 22 drug tests. Mother “failed to test” for 16 of the
tests and tested negative six times. Mother admitted to previous marijuana use but
claimed to have stopped.
        In June 2011, the Department filed a section 300 petition on behalf of J.F. The
petition provided, as ultimately sustained, that mother and Eli M. had a history of
engaging in violent altercations in J.F.’s presence, that Eli M. struck mother’s face in
March 2011, and that mother allowed Eli M. to frequent J.F.’s home and have unlimited
access to J.F.; mother and J.F.’s maternal grandparents engaged in a physical altercation
in J.F.’s presence in May 2011; mother and father had a history of engaging in violent
altercations, and in December 2009, father struck mother’s head with his fists, grabbed
the inside of mother’s mouth, grabbed and pull mother’s hair, brandished and ran a knife
down mother’s leg, and threatened to kill mother and J.F.; mother had a history of
substance abuse and was a current abuser of marijuana and alcohol which periodically
rendered her incapable of caring for J.F.; and father, who was incarcerated, was unable to
provide J.F. with the necessities of life including food, clothing, shelter, and medical
care.
        At the detention hearing, the juvenile court found there was a prima facie case for
detaining J.F. and that he was a minor describe by section 300, subdivisions (a) and (b).
The juvenile court ordered J.F. temporarily placed with the Department. Ultimately, J.F.
was placed in the home of the paternal grandparents.
        In an October 2011 Last Minute Information for the Court, the Department stated
that mother’s failure to submit to drug testing continued. Mother had, however, enrolled
in individual counseling and had started outpatient drug treatment. Mother did not visit
J.F. consistently. When mother visited J.F., she brought her boyfriend (presumably Eli
M.) with her, despite a request that she not do so. J.F. “acted out” after visits with mother
and the maternal grandparents.

                                              4
       In a December 2011 Last Minute Information for the Court, the Department
reported that mother’s failure to submit to drug testing continued. On two occasions
when mother took a drug test, the results were negative. Mother visited J.F. on
Thursdays and Sundays, and mother’s interactions with J.F. were appropriate.
       In January 2012, the juvenile court sustained the section 300 petition and declared
J.F. a dependent of the juvenile court. The court ordered family reunification services for
the parents. Mother was ordered to participate in individual counseling, parenting
classes, drug counseling, and random drug testing.
       In its July 2012 Status Review Report, the Department reported that J.F. remained
placed in his paternal grandparents’ home. A social worker stated that during a visit with
J.F., the child was appropriately dressed in clean clothes, was well-groomed, and was free
of marks or bruises that would indicate abuse or neglect. The paternal grandparents
provided J.F. with a safe, nurturing home environment and were attentive to J.F. and to
his needs. According to the report, J.F. had been re-placed four times during the
reporting period, and had “major difficulty adjusting.” J.F.’s behavior consisted of
extreme tantrums, screaming, crying, biting, hitting, and pulling his caregiver’s hair. J.F.
had fewer tantrums after being placed with the paternal grandparents, but still screamed
and cried excessively when he wanted something or did not get his way. A parenting
instructor was provided to help paternal grandmother with J.F.’s behavior.
       The report stated that J.F. had difficulty eating and sleeping. The paternal
grandparents had worked very hard with J.F. to stabilize his sleeping routine and eating
habits, and J.F. was sleeping and eating well. According to paternal grandmother, J.F.
had more tantrums and difficulty eating and sleeping after visits with mother. At the end
of visits, J.F. would scream and cry because he wanted to go with mother. After a period
of adjustment, J.F. did not have any “problems” after visits with mother.
       Near the end of September 2011, mother enrolled in the South Bay Family
Recovery Center. In February 2012, mother was “discharged unsuccessfully” from the
program after she tested positive for THC in one test and positive for THC and PCP
combined in another test. In March 2012, mother enrolled in Little House Inc.

                                             5
Residential Treatment Program. In June 2012, mother was “discharged unsuccessfully”
from the program for making “false statements to the staff and deviation”—the deviation
being mother’s continued relationship with Eli M. Mother tested positive for marijuana
in March and April 2012. According to the Department, mother had received numerous
referrals and assistance, but had failed to complete any of the court-ordered programs.
       J.F.’s counselor reported that J.F. had made progress in the previous five months
due to his stability and home environment. According to the counselor, J.F. had
“securely attached to his caregiver and is a generally happy toddler. Developmentally, he
has also been exposed to a more stimulating environment as evidenced by his increase in
vocabulary and emotional expression as well as gaining appropriate motor, problem-
solving, and social skills for his age. I have observed [J.F.]’s strong emotional
attachment to his paternal grandmother. He clearly seeks her out for affection and
security and she reciprocates warmly.” Paternal grandmother continued to meet J.F.’s
needs with regular attendance at speech therapy, counseling, and other medical
appointments as needed.
       Paternal grandmother monitored mother’s visits with J.F. The visits were moved
from a church to the Department’s office because mother acted inappropriately at the
visits by, among other things, failing to follow the monitor’s directions, taking J.F. to her
car without the monitor, failing to leave on time, and bringing her abusive boyfriend
(presumably Eli M.) with her. Mother behaved appropriately when a social worker
served as a monitor with paternal grandmother.
       The Department stated that mother had not complied with the disposition orders—
she had not completed a drug and alcohol program and had been discharged from two
drug and alcohol programs without a successful completion, she had not drug tested
consistently, and she had not enrolled in individual domestic violence counseling.
Mother’s previous drug abuse and domestic violence issues continued to pose a
substantial risk to J.F. Mother continued her relationship with her abusive partner, Eli
M., stating that she maintained contact with him because he praised her for her
accomplishments. Because J.F. was under the age of three at the time of detention,

                                              6
mother was entitled only to six months of family reunification services. The Department
recommended that the juvenile court terminate mother’s family reunification services.
       The Department’s September 2012 Interim Review Report stated that mother had
enrolled in an outpatient substance abuse program in July 2012. As part of the program,
mother received life skills, cognitive behavioral therapy, relapse prevention, and
individual substance abuse counseling. Mother missed two tests after enrolling in her
new program. The Department recommended that mother enroll in an inpatient drug
treatment program, due to her drug and alcohol history.
       The Department reported that mother had not enrolled in individual counseling.
Mother offered a variety of excuses for failing to enroll, essentially telling the social
worker that she was too busy.
       In its assessment, the Department wrote, “throughout the life of this case mother
has not complied with individual therapy. Mother has a long history of being involved in
domestic violence relationships and has a history of being physically aggressive. The
issues have not been resolved as mother has not dealt with those issues in a therapeutic
setting.” Mother had tested positive for drugs, continued to minimize “the domestic
violence,” and continued to have physical contact with her abusive partner.
       In October 2012, the juvenile court found the return of J.F. to the physical custody
of his parents or parent would create a substantial risk of detriment to J.F.’s physical and
emotional well-being. It further found that mother and father were in partial compliance
with the case plan. The juvenile court terminated family reunification services for mother
and father, and set the matter for a section 366.26 permanent plan hearing.
       The Department’s February 14, 2013, section 366.26 report stated that J.F.
remained placed in the paternal grandparents’ home, where he had lived since August 17,
2011. Since J.F.’s placement in their home, the paternal grandparents had maintained a
healthy, nurturing, and safe environment for J.F. The paternal grandparents expressed
their commitment to J.F. through the permanent plan of adoption. Mother was reported
to have maintained a consistent visitation schedule. Mother visited J.F. for three hours on
Saturdays, usually at a McDonald’s or a park. Mother was appropriate during her visits

                                              7
and interacted well with J.F. J.F. was always happy to see mother, whom he referred to
as “Patty.” Mother prepared a small meal for J.F. or bought him lunch at McDonald’s.
Due to the length and location of the visits, mother did not participate in J.F.’s daily
activities. The visits were monitored. The Department recommended that mother’s and
father’s parental rights be terminated, and that adoption be identified as the permanent
plan for J.F.
       The Department’s February 2013 Last Minute Information for the Court stated
that J.F. was very adoptable. J.F. appeared to be doing very well in his paternal
grandparents’ home. J.F. was very well taken care of by his paternal grandparents.
       In June 2013, mother filed a section 388 petition, seeking to have changed the
juvenile court’s order terminating mother’s family reunification services and scheduling a
permanent plan hearing. Mother stated that she had enrolled in and “successfully
participated” in a residential program at Shields for Families. She said that through
individual counseling she had gained insight into and learned new skills to control her
anger, disappointments, and substance abuse. She had taken parenting courses and
learned how to be a better parent. Mother requested an order placing J.F. with her at
Shields for Families or, alternatively, an order for further family reunification services
and unmonitored visitation. The changed orders would be better for J.F., mother claimed,
because he was closely attached to her and needed her in his life. A letter from Shields
for Families stated that mother had enrolled in the Tamar Village Treatment Program at
the end of October 2012. Mother participated in parenting classes, was doing well in her
individual therapy, and had worked on her “core issues.” Mother’s participation was
“very good,” she had tested negative for all random drug tests, and she demonstrated a
positive attitude towards peers and staff. The juvenile court granted mother a hearing on
her section 388 petition and ordered the Department to prepare a supplemental report.
       In August 2013, the Department filed an interim review report in which it
responded to mother’s section 388 petition. The social worker spoke with mother’s
substance abuse counselor at Shields for Families, Sally Tapia, who said that mother had
“come a long way.” Tapia said that mother was participating in a one to two year

                                              8
program, was in the middle stages of her recovery, and was still working on her
behaviors. According to Tapia, mother could benefit from additional treatment as she
was in the “middle stages.” Tapia reported that mother sometimes engaged in “child like
behavior” by throwing tantrums, and believed that mother needed “to do some work” and
“to identify her triggers” that led to such behavior. Mother reportedly had “not really
been aggressive toward staff or others but still has outbursts she needs to work on.”
According to Tapia, mother claimed that she was no longer dating Eli M., but she still
maintained contact with him.
       The social worker also spoke to mother’s therapist at Shields for Families, Murray
Kaufman, who had weekly therapy sessions with mother and discussed with mother her
domestic violence history. According to Kaufman, mother did not have complete
knowledge and understanding of domestic violence and its impact on her and J.F.’s lives.
However, mother was putting in effort, was “much better than before,” and “was making
progress.”
       The social worker also spoke with paternal grandmother who said that mother
continued to have difficulty setting limits and boundaries for herself and J.F., continued
to have outbursts, and continued to have contact with Eli M. Eli M. took mother to
monitored visits and waited outside for her. Mother also maintained close contact with
her brother, J.F.’s uncle, who had sexually abused mother. Such contact posed a high
risk for J.F. as mother did not see any danger in having contact with someone who
sexually abused her. According to paternal grandmother, mother wanted to set her own
rules. Mother told paternal grandmother that the juvenile court granted mother
permission to take J.F. to visit relatives or to have visits in inappropriate locations.
Paternal grandmother was willing to have visits in different locations, but observed that
J.F. was “not well when he is around various people and has many changes in his daily
routine.” Mother failed to appreciate how the presence of unfamiliar people and changes
in J.F.’s daily routine affected J.F. and was “only looking out for her own benefit and not
the child’s emotional well being.”



                                               9
          Apparently recounting an earlier conversation with paternal grandmother—on or
sometime prior to April 18, 2013—the social worker reported that mother had violated
visitation rules by taking J.F. to the bathroom and outside at McDonald’s to play on a
slide without paternal grandmother being present. When paternal grandmother informed
the social worker of mother’s visitation violations, the social worker called mother to
explain the monitored visitation rules. Mother “lost control” and screamed at the social
worker.
          Paternal grandmother told the social worker that mother “loses control when there
are limits and restrictions.” In June 2013, mother called paternal grandmother and
confronted and screamed at her because she would not allow a visit at a party at which
mother stated that “all family members” would be present. Paternal grandmother
attempted to explain her objection to such a visit, but mother would not listen. Mother
later apologized.
          Paternal grandmother stated that she did not agree with mother having
unmonitored visits with J.F. unless authorized by the juvenile court. Mother played and
sang to J.F. during visits, but did not bring him healthy food. Paternal grandmother
opined that being a full-time mother entailed more than playing and singing and that
mother was not able to be a full-time mother.
          The social worker spoke with mother who said that she had learned new anger
management skills. Mother denied having any “incidents” with paternal grandmother,
the social worker, or the staff at Shields for Families. Mother said that she had stopped
using drugs. She claimed that she had always been an “excellent” parent and was getting
better.
          The Department recommended that the juvenile court deny mother’s section 388
petition. Because mother was in the middle stages of her drug treatment program, it
appeared that she needed additional support to continue her efforts at lifelong sobriety.
Although mother had completed a parenting class, she did not fully understand how her
behavior and drug abuse impacted J.F.’s life and wellbeing. She continued to have angry
outbursts—having screamed at the social worker and J.F.’s caretaker, despite her claim

                                              10
that she had learned new skills to control her anger. Although mother claimed to have
learned how to better parent J.F., she continued to expose herself to high risk situations
such as having contact with Eli M. who had abused her, and with her brother who had
sexually abused her.
       In an August 2013 letter to the Department, Kaufman, mother’s therapist at
Shields for Families, stated that mother was working on the following treatment plan
issues: “1) Continue expression of feelings. 2) Maintain sobriety. 3) Discuss issues
where negative choices were made in the past in order to learn to make better choices
now and in the future. 4) To learn to view choices, responsibilities and goals as a mature
adult.” The therapist stated that mother had “clearly made progress in her individual
therapy, however, more is needed in order to meet her current treatment plan goals.”
       At the hearing on mother’s section 388 petition, Tapia, mother’s substance abuse
counselor at Shields for Families, testified that she had worked with mother for 10
months. They met every day. Mother was in the second, and longest, of the three phases
of her treatment program. Tapia believed that mother had made significant change—she
had made progress in identifying core issues and in identifying triggers. Mother was able
to identify and take responsibility for her actions that led to negative consequences.
       According to Tapia, Shields for Families “accommodated” children. Mother had
progressed to a point that she could have J.F. live with her at the facility. Mother then
had roommates, but would be able to have her own apartment on the facility’s grounds if
J.F. were to come live with her. Once mother graduated from the program, she could
remain at Shields for Families for six months to a year. Thereafter, she would be eligible
for lifelong support services.
       Tapia testified that mother tested clean while in the program. Mother was also
working on her relationships and setting healthy boundaries. Mother was very
forthcoming and truthful about her relationships. To Tapia’s knowledge, mother did not
have a relationship with Eli M. Tapia appears to have testified that mother likely would
not graduate from the program earlier than June 2014.



                                             11
       Tapia recounted a conversation with the social worker in which the social worker
spoke of incidents of anger and aggression mother had with others. Tapia told the social
worker that she had not witnessed such behavior in mother, but that she had seen mother
throw childlike temper tantrums. She explained, however, that the tantrums were not
aggressive in tone and mother was very easily “redirected.” Mother and Tapia had
discussed a recent incident with the social worker. Mother admitted raising her voice
because she was frustrated. Mother also told Tapia that she had screamed at the
caretaker, explaining that she was upset about a visit.
       Mother testified that she was drug free. Mother was able to remain sober by
thinking about how much she lost while using drugs. She had a different mindset, did not
think as she used to, and did not want to take drugs anymore. Mother admitted that her
drug of choice had been marijuana, which she used when she could not sleep or when she
thought about her problems. When mother presently had the urge to use marijuana, she
distracted herself by singing or cleaning her room.
       Mother did not believe that she had a temper. She denied that she yelled at the
social worker—she was just trying to get across her point and it seemed as though the
social worker was “resistant” to anything she had to say. She also denied yelling at the
paternal grandparents—she raised her voice “slightly” to get her point across about a
visitation issue.
       Mother testified that she was not presently in a relationship. She last had contact
with Eli M. three months earlier. Mother did not have transportation to a visit and had
asked Eli M. to take her.
       Mother said she was ready to be a mom and to have J.F. live with her. She was
ready to take care of him—to do such things as getting him ready and taking him to
school. Mother visited J.F. once a week for three hours. She rarely spoke with him on
the phone.
       The juvenile court denied mother’s section 388 petition. It ruled that there were
changing, but not changed circumstances and the requested orders—custody or further
family reunification services with unmonitored visitation—were not in J.F.’s best

                                             12
interest. The juvenile court then terminated mother’s and father’s parental rights over
J.F.


                                       DISCUSSION
I.       Mother’s Notice of Appeal Was Sufficient
         The Department argues that mother’s notice of appeal was insufficient because it
referred only to the juvenile court’s order terminating mother’s parental rights under
section 366.26, and did not refer to the juvenile court’s order denying her section 388
petition. Mother’s notice of appeal was sufficient.
         Mother’s notice of appeal specifies that mother appealed from the juvenile court’s
order under section 366.26 terminating her parental rights, entered the same day as the
juvenile court’s order denying her section 388 petition. We liberally construe mother’s
notice of appeal to encompass the order denying her section 388 petition, and therefore
have jurisdiction to review that order. (In re Madison W. (2006) 141 Cal. App. 4th 1447,
1450.)


II.      The Juvenile Court Did Not Abuse Its Discretion in Denying Mother’s
         Section 388 Petition
         Section 388, subdivision (a) permits anyone having an interest in a dependent
child to petition the juvenile court for a hearing to change, modify or set aside a previous
order on the ground of changed circumstances or new evidence.3 If the petition shows
changed circumstances or new evidence indicating that the proposed modification “may




3      Section 388, subdivision (a) provides in pertinent part: “Any parent or other
person having an interest in a child who is a dependent child of the juvenile court . . . or
the child himself or herself . . . through a properly appointed guardian may, upon grounds
of change of circumstance or new evidence, petition the court in the same action in which
the child was found to be a dependent child of the juvenile court or in which a
guardianship was ordered pursuant to Section 360 for a hearing to change, modify, or set
aside any order of court previously made or to terminate the jurisdiction of the court.”

                                             13
be” in the child’s best interests, the juvenile court must hold a hearing on the petition
within 30 days. (§ 388, subd. (c); Cal. Rules of Court, rule 5.570(e), (f).)
       If the juvenile court grants a hearing, “the burden of proof is on the moving party
to show by a preponderance of the evidence that there is new evidence or that there are
changed circumstances that make a change of placement in the best interests of the
child.” (In re Stephanie M. (1994) 7 Cal. 4th 295, 317.) “After the termination of
reunification services, the parents’ interest in the care, custody and companionship of the
child are no longer paramount. Rather, at this point ‘the focus shifts to the needs of the
child for permanency and stability’ [citation], and in fact, there is a rebuttable
presumption that continued foster care is in the best interests of the child. [Citation.]”
(Ibid.) That “presumption obviously applies with even greater strength when the
permanent plan is adoption rather than foster care.” (In re Angel B. (2002) 97
Cal. App. 4th 454, 464.) The parents’ burden is particularly weighty when the section 388
petition is made “‘on the eve of the section 366.26 permanency planning hearing, [when]
the children’s interest in stability [i]s the court’s foremost concern and outweigh[s] any
interest in reunification. [Citation.]’ [Citation.]” (In re Angel B., supra, 97 Cal.App.4th
at p. 464; In re Edward H. (1996) 43 Cal. App. 4th 584, 594.)
       We review the juvenile court’s denial of a section 388 petition for abuse of
discretion—i.e., whether the juvenile court’s decision was arbitrary, capricious, or
patently absurd. (In re Stephanie M., supra, 7 Cal.4th at p. 318.) “‘The appropriate test
for abuse of discretion is whether the trial court exceeded the bounds of reason. When
two or more inferences can reasonably be deduced from the facts, the reviewing court has
no authority to substitute its decision for that of the trial court.’ [Citations.]” (Id. at pp.
318-319.)


       A.     Changed Circumstances
       “A petition which alleges merely changing circumstances and would mean
delaying the selection of a permanent home for a child to see if a parent, who has
repeatedly failed to reunify with the child, might be able to reunify at some future point,

                                               14
does not promote stability for the child or the child’s best interests. (In re Edward H.,
supra, 43 Cal. App. 4th 584, 594.) ‘“[C]hildhood does not wait for the parent to become
adequate.”’ (In re Baby Boy L. (1994) 24 Cal. App. 4th 596, 610 [29 Cal. Rptr. 2d 654].)”
(In re Casey D. (1999) 70 Cal. App. 4th 38, 47, italics added.)
       Mother contends, based on her performance in the Shields for Families program,
that the circumstances that caused the juvenile court to terminate her family reunification
services have changed. According to Tapia, mother’s substance abuse counselor at
Shields for Families, mother had “come a long way” and had made “significant change.”
Mother had gain insight into her behaviors and had tested clean during the 10 months she
was in the program. Tapia also stated, however, that mother was in the middle stage of a
one to two year program, mother was still working on her behaviors, and mother could
benefit from additional treatment. Tapia also reported that mother sometimes engaged in
childlike behavior by throwing temper tantrums, and believed that mother needed “to do
some work” and “to identify her triggers” that led to such behavior.
       According to Kaufman, mother’s therapist at Shields for Families, mother was
putting in effort, was much better than before, and was making progress. Kaufman also
stated, however, that mother did not have complete knowledge and understanding of
domestic violence and its impact on her and J.F.’s lives. Kaufman further stated that
while mother “clearly made progress in her individual therapy . . . more is needed in
order to meet her current treatment plan goals.”
       The social worker and paternal grandmother said that mother had screamed at
them about visitation issues. Mother denied that she had a temper, and attempted to
minimize her conduct, stating that she had only raised her voice to get across her point.
According to paternal grandmother, mother continued to have contact with Eli M., who
had abused mother. Mother admitted that Eli M. had given her a ride to a visit three
months prior to the hearing on mother’s section 388 petition.
       Mother appears to be doing well in the Shields for Families program. At the time
of the hearing on mother’s section 388 petition, however, mother was in the middle of
that program and her counselor and therapist stated that she needed additional work.

                                             15
Moreover, mother continued to engage in behaviors that led to J.F.’s detention. Thus,
while the circumstances that caused the juvenile court to terminate mother’s family
reunification services may have been changing, the juvenile court did not abuse its
discretion in finding that the circumstances had not changed. (In re Casey D., supra, 70
Cal.App.4th at p. 47.)


       B.     Best Interests of J.F.
       “It is not enough for a parent to show just a genuine change of circumstances
under the statute. The parent must show that the undoing of the prior order would be in
the best interests of the child.” (In re Kimberly F. (1997) 56 Cal. App. 4th 519, 529.)
“[T]he proper focus [is] on the child’s interests, not the [parent’s].” (Id. at p. 534, citing
In re Stephanie M., supra, 7 Cal.4th at p. 323.)
       At the time of the hearing on mother’s section 388 petition, J.F. had lived with his
paternal grandparents for two years. The paternal grandparents provided J.F. with a safe,
nurturing home environment and were attentive to J.F. and to his needs. J.F.’s counselor
stated that J.F. generally was a happy toddler who had a strong emotional attachment to
paternal grandmother. J.F. sought out paternal grandmother for affection and security
and paternal grandmother warmly reciprocated. J.F. developed mentally and physically
in the stimulating environment the paternal grandparents provided. Mother, on the other
hand, was still working on the issues that led to J.F.’s detention. She was still given to
angry outbursts, and she maintained some level of contact with Eli M., one of the men
who abused her. According to Kaufman, mother did not have complete knowledge and
understanding of domestic violence and its impact on her life and J.F.’s life. Were
mother granted custody of J.F., the child would reside in a drug treatment facility for
some period of time. Thus, even if mother had shown changed circumstances, the
juvenile court did not abuse its discretion in finding that mother failed to show that
granting her custody or further family reunification services with unmonitored visitation
was in J.F.’s best interests. (In re Kimberly F., supra, 56 Cal.App.4th at p. 529.)



                                              16
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                               MOSK, Acting P. J.


We concur:



             KRIEGLER, J.



             MINK, J.




     Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                          17